


Exhibit 10.9

 

NOMINATING AGREEMENT

 

THIS NOMINATING AGREEMENT (this “Agreement”), dated as of February 8, 2005, is
entered into by and among FairPoint Communications, Inc., a Delaware corporation
(the “Company”), Kelso Investment Associates V, L.P., a Delaware limited
partnership (“KIA V”), Kelso Equity Partners V, L.P., a Delaware limited
partnership (“KEP V” and together with KIA V, “Kelso”) and Thomas H. Lee Equity
Fund IV, L.P., a Delaware limited partnership (“THL”).  Kelso and THL, together
with the affiliates of THL listed on Schedule A attached hereto, are referred to
herein collectively as the “Stockholders.”

 

WHEREAS, as of the date hereof and immediately prior to the consummation of the
Company’s initial public offering of its common stock, par value $.01 per share
(the “Common Stock”), the Stockholders own in the aggregate 7,515,321 shares
(collectively, the “Shares”) of Common Stock; and

 

WHEREAS, Kelso, THL and the Company wish to make certain agreements with respect
to the nomination of candidates for election to the board of directors of the
Company, upon the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
considerations herein set forth, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.                                       Board of Directors.  The size of the
Board of Directors of the Company (the “Board”) shall be established in
accordance with the Certificate of Incorporation and By-Laws of the Company. 
The members of the Board shall be nominated and elected in accordance with the
Certificate of Incorporation and By-Laws of the Company, and the provisions of
this Agreement.  “Certificate of Incorporation” shall mean the Eighth Amended
and Restated Certificate of Incorporation of the Company, as filed with the
Secretary of State of the State of Delaware and effective as of the date hereof,
as may be amended from time to time.  “By-Laws” shall mean the Amended and
Restated By-Laws of the Company, effective as of the date hereof, as may be
amended from time to time.

 

2.                                       Staggered Board.  The Certificate of
Incorporation and By-Laws of the Company shall provide that the Board shall be
divided into three classes, as nearly equal in number as possible, as follows:
(A) one class initially consisting of two directors (“Class I”), the initial
term of which shall expire at the first annual meeting of the stockholders to be
held after the date hereof; (B) a second class initially consisting of two
directors (“Class II”), the initial term of which shall expire at the second
annual meeting of the stockholders to be held after the date hereof and (C) a
third class initially consisting of two directors (“Class III”), the initial
term of which shall expire at the third annual meeting of the stockholders to be
held after the date hereof, with each class to hold office until its successors
are elected and qualified.  At each annual meeting of the stockholders of the
Company, the successors of the members of the class of directors whose term
expires at that meeting shall be elected to hold office for a term expiring at
the third succeeding annual meeting of stockholders.  On the date hereof, the
Board shall

 

--------------------------------------------------------------------------------


 

consist of: (i) Eugene B. Johnson and Patricia Garrison-Corbin in Class I, (ii)
Frank K. Bynum and David L. Hauser in Class II and (iii) Kent R. Weldon and
Claude C. Lilly in Class III.

 

3.                                       Designees.  Upon expiration of the
respective terms of the initial Board members set forth in Section 2 above, and
subject to the provisions of Section 4 hereof, Kelso and THL shall have the
right to designate individuals for nomination for election to the Board as set
forth below and the Company shall, acting through its Nominating Committee,
cause such individuals to be nominated for election to the Board as set forth
below; provided that the Nominating Committee’s obligations under this Agreement
are subject to the requirements of their fiduciary duties as directors and the
Delaware General Corporation Law.

 

(a)                                  For so long as the Stockholders (together
with any of their respective successors and permitted assigns) own, in the
aggregate, at least forty percent (40%) of the Shares and Kelso (together with
its successors and permitted assigns) owns at least one (1) Share, (i) Kelso
shall be entitled to designate one person for nomination for election to the
Board in Class II and (ii) THL shall be entitled to designate one person for
nomination for election to the Board in Class III; provided, however, that if
Kelso no longer owns any Shares, but THL (together with its successors and
permitted assigns) owns at least forty percent (40%) of the Shares, THL shall be
entitled to designate one person for nomination for election to the Board in
Class II and one person for nomination for election to the Board in Class III;
or

 

(b)                                 For so long as the Stockholders (together
with any of their respective successors and permitted assigns) own, in the
aggregate, less than forty percent (40%), but at least twenty percent (20%), of
the Shares, THL shall be entitled to designate one person for nomination for
election to the Board in Class III.

 

4.                                       Mechanics of Designation.

 

(a)                                  In order to nominate an individual for
election to the Board, Kelso or THL, as applicable, must submit to the Company a
prior written notice at least ninety (90) days prior to the date of the next
scheduled annual meeting of the Company’s stockholders in accordance with the
notice provisions set forth in Section 11 hereof, which notice shall include (i)
the name of the designee, (ii) a current resume and curriculum vitae of the
designee, (iii) a statement describing the designee’s qualifications and (iv)
contact information for personal and professional references.  At least one
hundred and twenty (120) days prior to the date of such annual meeting of the
Company’s stockholders, the Company shall provide Kelso and THL with written
notice of the expected date of such meeting in accordance with the notice
provisions set forth in Section 11 hereof.

 

(b)                                 At each meeting of the Company’s
stockholders at which the directors of the Company are to be elected, the
Company agrees to recommend that the stockholders elect to the Board each
designee of Kelso and/or THL nominated for election at such meeting in
accordance with the provisions of Section 3 above.

 

2

--------------------------------------------------------------------------------


 

5.                                       Vacancies.

 

(a)                                  At any time at which a vacancy shall be
created on the Board in any class as a result of the death, disability,
retirement, resignation, removal or otherwise of a designee of Kelso and Kelso
maintains the right to designate a person for nomination for election to the
Board, as specified in Section 3 above, Kelso shall have the right to designate
for appointment by the remaining directors of the Company under the Certificate
of Incorporation an individual to fill such vacancy and to serve as a director
on the Board in such class.

 

(b)                                 At any time at which a vacancy shall be
created on the Board in any class as a result of the death, disability,
retirement, resignation, removal or otherwise of a designee of THL and THL
maintains the right to designate a person or persons for nomination for election
to the Board, as specified in Section 3 above, THL shall have the right to
designate for appointment by the remaining directors of the Company under the
Certificate of Incorporation an individual to fill such vacancy and to serve as
a director on the Board in such class.   In addition, in the event a vacancy of
a Kelso designee occurs at a time when Kelso no longer owns any Shares, but THL
owns at least forty percent (40%) of the Shares, THL shall be entitled to
designate an individual to fill such vacancy.

 

(c)                                  In connection with the foregoing, THL or
Kelso, as applicable, must submit to the Company written notice of such designee
or designees in accordance with the notice provisions set forth in Section 11
hereof, which notice shall include (i) the name of the designee, (ii) a current
resume and curriculum vitae of the designee, (iii) a statement describing the
designee’s qualifications and (iv) contact information for personal and
professional references.  The Company agrees to take such actions as will result
in the appointment to the Board as soon as practicable of any individual so
designated by THL or Kelso, as applicable.

 

6.                                       Modification, Amendment, Waiver.  No
modification, amendment or waiver of any provision of this Agreement shall be
effective unless approved in writing by the Company, THL and Kelso; provided,
however, that Kelso’s consent will not be required if Kelso no longer owns any
Shares.  The failure of any party at any time to enforce any of the provisions
of this Agreement shall in no way be construed as a waiver of such provisions
and shall not affect the rights of the party thereafter to enforce the
provisions of this Agreement in accordance with its terms.

 

7.                                       Invalid or Unenforceable Provisions. 
Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any term or
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect and this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.  The parties further agree that any court of
competent jurisdiction is expressly authorized to modify any such unenforceable
provision of this Agreement in lieu of severing such unenforceable provision
from this Agreement in its entirety, whether by rewriting the offending
provision, deleting any or all of the offending provision, adding additional
language to this Agreement, or by making such other modifications as it deems
warranted to carry out the intent and agreement of the parties as

 

3

--------------------------------------------------------------------------------


 

embodied herein to the maximum extent permitted by law.  The parties expressly
agree that this Agreement as so modified by a court of competent jurisdiction
shall be binding upon and enforceable against each of them.

 

8.                                       Entire Agreement. Except as otherwise
expressly set forth herein, this document embodies the complete agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.

 

9.                                       Binding Effect; Assignment.  All of the
terms of this Agreement shall inure to the benefit of and shall be binding upon
the Company, THL and Kelso and their respective successors and permitted
assigns; provided, however, that this Agreement may not be assigned except in
accordance with the following sentence.  No party hereto shall assign its
rights, or delegate its duties, under this Agreement without the prior written
consent of all of the other parties hereto; provided, however, that (a) THL and
Kelso may assign their respective rights hereunder to their respective
affiliates without consent and (b) Kelso’s consent will not be required if Kelso
no longer owns any Shares.

 

10.                                 Remedies.  The parties hereto will be
entitled to enforce their rights under this Agreement specifically (without
posting a bond or other security), to recover damages by reason of any material
breach of any provision of this Agreement and to exercise all other rights
existing in their favor.  The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce or prevent any violation of the provisions
of this Agreement.  In the event of any dispute involving the terms of this
Agreement, the prevailing party shall be entitled to collect reasonable fees and
expenses incurred by the prevailing party in connection with such dispute from
the other parties to such dispute.

 

11.                                 Notices.  Any notice or other communication
in connection with this Agreement or the Shares shall be deemed to be delivered
and received if in writing (or in the form of a telex or telecopy) addressed as
provided below (a) when actually delivered, in person, (b) if telexed or
telecopied to said address, when electronically confirmed, (c) when delivered if
delivered by overnight courier or (d) in the case of delivery by mail, five (5)
business days shall have elapsed after the same shall have been deposited in the
United States mails, postage prepaid and registered or certified:

 

If to the Company, to:

 

FairPoint Communications, Inc.

521 East Morehead Street

Suite 250

Charlotte, North Carolina 28202

Attention:  Shirley J. Linn, Esq.

Facsimile:  (704) 344-1594

 

4

--------------------------------------------------------------------------------


 

with a copy to:

 

Paul, Hastings, Janofsky & Walker LLP
75 East 55th Street
New York, New York  10022
Attention: Jeffrey J. Pellegrino, Esq.

 

If to Kelso, to:

 

Kelso & Company

320 Park Avenue, 24th Floor

New York, New York 10022

Attention:  James J. Connors, II, Esq.

Facsimile:  (212) 223-2379

 

If to THL, to:

 

Thomas H. Lee Partners, L.P.

100 Federal Street

35th Floor

Boston, Massachusetts 02110

Attention:  Anthony J. DiNovi

Kent R. Weldon

Facsimile:  (617) 227-3514

 

12.                                 Term.  The term of this Agreement shall
terminate upon the earlier to occur of: (i) the mutual consent in writing of all
of the parties hereto, provided that Kelso’s consent will not be required if
Kelso no longer owns any Shares or (ii) the date on which the Stockholders
(together with any of their respective successors and permitted assigns) own, in
the aggregate, less than twenty percent (20%) of the Shares.

 

13.                                 Governing Law; Submission to Jurisdiction. 
All questions concerning the construction, validity and interpretation of this
Agreement will be governed by the internal laws of the State of Delaware,
without giving effect to principles of conflicts of law. The parties hereby
irrevocably and unconditionally consent to submit to the exclusive jurisdiction
of the courts of the State of Delaware or the United States of America located
in the State of Delaware for any actions, suits or proceedings arising out of or
relating to this Agreement and the transactions contemplated hereby (and the
parties agree not to commence any action, suit or proceeding relating hereto
except in such courts), and further agree that service of any process, summons,
notice or documents by United States registered mail to a party in accordance
with Section 11 hereof shall be effective service of process for any action,
suit or proceeding brought against such party in any such court and, absent any
statute, rule or order to the contrary, that each party shall have thirty (30)
days from actual receipt of any complaint to answer or otherwise plead with
respect thereto.  The parties hereby irrevocably and unconditionally waive any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or the transactions contemplated hereby in the courts of the
State of Delaware or the United States of America located in the State of
Delaware, and hereby further irrevocably and unconditionally

 

5

--------------------------------------------------------------------------------


 

waive and agree not to plead or claim in any such court that any such action,
suit or proceeding brought in any such court has been brought in an inconvenient
forum.

 

14.                                 Descriptive Headings.  The descriptive
headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

 

15.                                 Counterparts.  This Agreement may be
executed in separate counterparts each of which will be an original and all of
which taken together will constitute one and the same agreement.

 

 

(Signature Pages Follow)

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

 

 

COMPANY:

 

 

 

FAIRPOINT COMMUNICATIONS, INC.

 

 

 

By:

/s/ Shirley J. Linn

 

 

Name: Shirley J. Linn

 

 

Title: Senior Vice President

 

 

 

 

 

KELSO:

 

 

 

KELSO INVESTMENT ASSOCIATES V, L.P.

 

 

 

By: Kelso Partners V, L.P.,

 

its General Partner

 

 

 

By:

/s/ George E. Matelich

 

 

Name: George E. Matelich

 

 

Title: General Partner

 

 

 

 

 

KELSO EQUITY PARTNERS V, L.P.

 

 

 

By:

/s/ George E. Matelich

 

 

Name: George E. Matelich

 

 

Title: General Partner

 

 

 

 

 

THL:

 

 

 

THOMAS H. LEE EQUITY FUND IV, L.P.

 

 

 

By: THL Equity Advisors IV, LLC,

 

its general partner

 

 

 

 

 

By:

/s/ Thomas H. Lee

 

 

Name: Thomas H. Lee

 

 

Title:

 

 

[Nominating Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

THL Related Parties

 

Thomas H. Lee Foreign Fund IV, L.P.

Thomas H. Lee Foreign Fund IV-B, L.P.

1987 Thomas H. Lee Nominee Trust

David V. Harkins

The Harkins 1995 Gift Trust

Scott A. Schoen

C. Hunter Boll

Scott M. Sperling

Anthony J. DiNovi

Thomas M. Hagerty

Warren C. Smith, Jr.

Seth W. Lawry

Kent R. Weldon

Terrence M. Mullen

Todd M. Abbrecht

Charles A. Brizius

Scott Jaeckel

Soren Oberg

Thomas R. Shepherd

Joseph J. Incandela

Wendy L. Malser

Andrew D. Flaster

Robert Schiff Lee 1988 Irrevocable Trust

Stephen Zachary Lee

Charles W. Robins as Custodian for Jesse Lee

Charles W. Robins as Custodian for Nathan Lee

Charles W. Robins

James Westra

Thomas H. Lee Charitable Investment L.P.

THL-CCI Investors Limited Partnership

Putnam Investment Holdings, LLC

 

--------------------------------------------------------------------------------
